Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 1 of 20 PageID #: 1359




EXHIBIT 12
  Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 2 of 20 PageID #: 1360
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922




      KeyCite Yellow Flag - Negative Treatment                   Motion granted in part and denied in part.
Distinguished by Amable v. New School, S.D.N.Y., July 27, 2021
                                                                 Procedural Posture(s): Motion to Dismiss for Failure to
                  2021 WL 1146922                                State a Claim.
    Only the Westlaw citation is currently available.
     United States District Court, D. Connecticut.
                                                                  West Headnotes (39)
        Zoey METZNER, Dominic Gravino, Dave
     Bruneau, Richard Hotter, individually and on
                                                                  [1]    Federal Courts        Case or Controversy
    behalf of all others similarly situated, Plaintiffs,
                                                                         Requirement
                            v.
                                                                         The constitutional limitation on the jurisdiction
       QUINNIPIAC UNIVERSITY, Defendant.
                                                                         of federal courts to the resolution of cases and
               Case No. 3:20-cv-00784 (KAD)                              controversies is founded in concern about the
                             |                                           proper, and properly limited, role of courts in
                    Signed 03/25/2021                                    democratic society. U.S. Const. art. 3, § 2, cl. 1.

Synopsis
Background: Students enrolled at private university, and          [2]    Federal Civil Procedure         In general;
parents of enrolled students, brought putative class action              injury or interest
against university, alleging claims for breach of contract,
                                                                         Federal Courts        Case or Controversy
unjust enrichment, and conversion, arising from university's
                                                                         Requirement
failure to issue tuition or fee refunds to students after
                                                                         The doctrine of standing gives meaning to
transitioning to online learning in response to the COVID-19
                                                                         constitutional limits on the jurisdiction of
pandemic. University moved to dismiss for failure to state a
                                                                         federal courts to the resolution of cases and
claim.
                                                                         controversies by identifying those disputes
                                                                         which are appropriately resolved through the
                                                                         judicial process. U.S. Const. art. 3, § 2, cl. 1.
Holdings: The District Court, Kari A. Dooley, J., held that:

[1] parents lacked standing to bring breach of contract claim;    [3]    Federal Civil Procedure         In general;
                                                                         injury or interest
[2] parents lacked standing to bring unjust enrichment claim;
                                                                         Because the issue of standing goes to a court's
                                                                         subject matter jurisdiction, it can be raised sua
[3] educational malpractice doctrine did not preclude breach
                                                                         sponte.
of contract claims brought by students

[4] students sustained breach of contract claims;
                                                                  [4]    Federal Civil Procedure         In general;
[5] students' allegation that university breached an                     injury or interest
enforceable contract did not preclude students from also                 Federal Civil Procedure         Causation;
pleading an unjust enrichment claim;                                     redressability
                                                                         To establish Article III standing, a plaintiff must
[6] students adequately alleged university's unjust retention            show (1) an injury in fact, (2) a sufficient causal
of non-gratuitous benefits; and                                          connection between the injury and the conduct
                                                                         complained of, and (3) a likelihood that the injury
[7] students could not sustain their claim for conversion.               will be redressed by a favorable decision. U.S.
                                                                         Const. art. 3, § 2, cl. 1.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 3 of 20 PageID #: 1361
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

                                                                        of—the injury has to be fairly traceable to the
                                                                        challenged action of the defendant, and not the
 [5]    Federal Civil Procedure           Pleading                      result of the independent action of some third
                                                                        party not before the court. U.S. Const. art. 3, §
        In determining whether a plaintiff has standing to
                                                                        2, cl. 1.
        sue, a court must accept the complaint's material
        allegations as true and construe the allegations in
        the plaintiff's favor.
                                                                 [10]   Federal Civil Procedure          Causation;
                                                                        redressability
 [6]    Federal Civil Procedure           Insufficiency in              To satisfy the redressability requirement for
        general                                                         Article III standing, it must be likely, as opposed
                                                                        to merely speculative, that the injury will be
        For purposes of considering a motion to dismiss
                                                                        redressed by a favorable decision. U.S. Const.
        for failure to state a claim, the assessment
                                                                        art. 3, § 2, cl. 1.
        of whether a complaint's factual allegations
        plausibly give rise to an entitlement to relief
        does not impose a probability requirement at the
        pleading stage; it simply calls for enough fact          [11]   Education        Distance learning
        to raise a reasonable expectation that discovery                Parents of students at private university failed
                                                                        to allege any contract with university, and
        will reveal evidence of illegal conduct.         Fed.
                                                                        thus failed to allege that parents sustained an
        R. Civ. P. 12(b)(6).
                                                                        injury-in-fact traceable to university's failure to
                                                                        issue tuition or fee refunds to students after
                                                                        transitioning to online learning in response to the
 [7]    Federal Civil Procedure           Pleading,
                                                                        COVID-19 pandemic, and thus parents lacked
        Defects In, in General
                                                                        standing to bring breach of contract claim in
        In considering a motion to dismiss for failure to               putative class action seeking damages for such
        state a claim, the court's task is to assess the legal          failure, notwithstanding parents' contention that
        feasibility of the complaint; it is not to assess the           loss of tuition paid to university constituted
        weight of the evidence that might be offered on                 injury; parents did not allege that university
        either side.    Fed. R. Civ. P. 12(b)(6).                       had a contractual obligation to provide parents
                                                                        themselves with in-person educational services,
                                                                        and any loss derived not from a contract
                                                                        with university, but from a private arrangement
 [8]    Federal Civil Procedure           In general;
                                                                        between parents and their children. U.S. Const.
        injury or interest
                                                                        art. 3, § 2, cl. 1.
        Under the injury-in-fact requirement for Article
        III standing, a plaintiff must show that he or
        she suffered an invasion of a legally protected
                                                                 [12]   Education        Distance learning
        interest that is concrete and particularized
        and actual or imminent, not conjectural or                      Under Connecticut law, absent allegation of a
        hypothetical. U.S. Const. art. 3, § 2, cl. 1.                   contract between private university and parents
                                                                        of its students, parents lacked standing to
                                                                        bring unjust enrichment claim against university
                                                                        in putative class action seeking damages for
 [9]    Federal Civil Procedure           Causation;
                                                                        university's failure to issue tuition or fee refunds
        redressability
                                                                        to students after transitioning to online learning
        To satisfy the causation requirement for Article                in response to the COVID-19 pandemic. U.S.
        III standing, there must be a causal connection                 Const. art. 3, § 2, cl. 1.
        between the injury and the conduct complained



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 4 of 20 PageID #: 1362
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

                                                                     of contract claims brought by students seeking
 [13]   Implied and Constructive                                     to recover for university's failure to refund
        Contracts    Unjust enrichment                               tuition or fees to students after transitioning to
        Under Connecticut law, the theory of unjust                  online learning during the COVID-19 pandemic,
        enrichment is one of a contract implied in                   despite university's argument that students'
        law, where justice requires compensation to be               claims hinged on the allegation that they received
        given for property or services rendered under a              an education that was worth less than what they
        contract, and no remedy is available by action on            paid; students' allegations that online instruction
        the contract.                                                had less value primarily went to the damages
                                                                     element of students' claims against university,
                                                                     rather than forming essence of the complaint.
 [14]   Education       Educational malpractice
                                                                     3 Cases that cite this headnote
        The “educational malpractice doctrine,” under
        which courts almost universally hold that claims
        of educational malpractice are not cognizable,        [18]   Education        Distance learning
        applies where the essence of the complaint is that           Subjective assessments of educational quality
        an educational institution breached its agreement            were plausibly unnecessary to resolve
        by failing to provide an effective education,                allegations of students at private university that
        and the court is asked to evaluate the course                university was unjustly enriched by retaining
        of instruction and called upon to review the                 tuition and fees for in-person education when
        soundness of the method of teaching that has                 it transitioned to online learning during the
        been adopted by that educational institution.                COVID-19 pandemic, and thus educational
                                                                     malpractice doctrine did not preclude unjust
        1 Cases that cite this headnote                              enrichment claims brought by students seeking
                                                                     to recover tuition or fees, despite university's
 [15]   Education       Educational malpractice                      argument that students' claims hinged on the
        Educational malpractice claims, such as are                  allegation that they received an education that
        commonly barred by the educational malpractice               was worth less than what they paid; students'
        doctrine, involve the judiciary in defining what             claims were based on implied-in-law theory
        constitutes a reasonable educational program                 of contract liability, such that allegations that
        and deciding whether that standard has been                  online instruction had less value went to damages
        breached.                                                    element of the claims, rather than the essence of
                                                                     the complaint.
        1 Cases that cite this headnote
                                                                     1 Cases that cite this headnote

 [16]   Education       Educational malpractice
                                                              [19]   Contracts       Grounds of action
        The educational malpractice doctrine does not
        prohibit claims alleging that an institution acted           Under Connecticut law, the elements of a breach
        arbitrarily, capriciously, or in bad faith.                  of contract claim are the formation of an
                                                                     agreement, performance by one party, breach of
                                                                     the agreement by the other party, and damages.

 [17]   Education       Distance learning
        Allegations of students at private university
                                                              [20]   Education       Contractual nature of
        that university breached a specific promise to
                                                                     relationship with institution
        provide an in-person education could plausibly
        be resolved without subjective assessments                   Connecticut law recognizes that the basic
        of educational quality, and thus educational                 legal relation between a student and a private
        malpractice doctrine did not preclude breach                 university or college is contractual in nature.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         3
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 5 of 20 PageID #: 1363
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

                                                                     a specific promise by university to provide in-
                                                                     person instruction, such that students sustained
 [21]   Contracts       Implied agreements                           breach of contract claims in putative class
                                                                     action against university, seeking to recover
        Under Connecticut law, an implied-in-fact
                                                                     for university's failure to issue tuition or fee
        contract is the same as an express contract,
                                                                     refunds to students after transitioning to online
        except that assent is not expressed in words, but
                                                                     learning in response to the COVID-19 pandemic;
        is implied from the conduct of the parties.
                                                                     students' allegations were based on contractual
        1 Cases that cite this headnote                              terms rather than on aspirational language used
                                                                     to promote the university.

 [22]   Contracts       Implied agreements                           1 Cases that cite this headnote
        Under Connecticut law, a true implied in-fact-
        contract can only exist where there is no express
                                                              [26]   Implied and Constructive
        one; it is one which is inferred from the conduct
                                                                     Contracts    Unjust enrichment
        of the parties though not expressed in words.
                                                                     Under Connecticut law, a right of recovery under
                                                                     the doctrine of unjust enrichment is essentially
                                                                     equitable, its basis being that in a given situation
 [23]   Contracts       Implied agreements
                                                                     it is contrary to equity and good conscience for
        Under Connecticut law, an “implied-in-fact                   one to retain a benefit which has come to him at
        contract” arises where a plaintiff, without being            the expense of another.
        requested to do so, renders services under
        circumstances indicating that he expects to be
        paid therefor, and the defendant, knowing such
                                                              [27]   Implied and Constructive
        circumstances, avails himself of the benefit
                                                                     Contracts    Unjust enrichment
        of those services; in. such a case, the law
                                                                     Under Connecticut law, plaintiffs seeking
        implies from the circumstances a promise by the
                                                                     recovery for unjust enrichment must prove (1)
        defendant to pay the plaintiff what those services
                                                                     that the defendants were benefited, (2) that the
        are reasonably worth.
                                                                     defendants unjustly did not pay the plaintiffs for
                                                                     the benefits, and (3) that the failure of payment
                                                                     was to the plaintiffs’ detriment.
 [24]   Implied and Constructive
        Contracts    Contracts implied in general
        Implied and Constructive
                                                              [28]   Education        Distance learning
        Contracts    Unjust enrichment
                                                                     Alleging private university's breach of an
        Under Connecticut law, an “implied-in-law
                                                                     enforceable contract did not preclude university's
        contract” may arise due to one party being
                                                                     students from also pleading an unjust enrichment
        unjustly enriched to the detriment of the other
                                                                     claim, in putative class action against private
        party.
                                                                     university, seeking to recover for university's
                                                                     failure to issue tuition or fee refunds to students
                                                                     after transitioning to online learning in response
 [25]   Education       Distance learning                            to the COVID-19 pandemic, where the existence
        Allegations that private university charged                  of an enforceable contract was in dispute. Fed. R.
        significantly less for online degree programs                Civ. P. 8(d)(3).
        than on-campus instruction, and that students
        were charged and paid the higher amount while
        attending in-person classes during first half of      [29]   Federal Civil Procedure       Alternate,
        semester, were sufficient to allow inference of              Hypothetical and Inconsistent Claims


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          4
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 6 of 20 PageID #: 1364
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

        The Federal Rules of Civil Procedure                         defendant deprived the plaintiff of that material
        specifically contemplate and permit a plaintiff to           for an indefinite period of time, (3) that the
        plead in the alternative. Fed. R. Civ. P. 8(d)(3).           defendant's conduct was unauthorized, and (4)
                                                                     that the defendant's conduct harmed the plaintiff.


 [30]   Implied and Constructive
        Contracts    Unjust enrichment                        [34]   Conversion and Civil Theft         Title and
        To prevail on an unjust enrichment claim                     Right to Possession of Plaintiff
        under Louisiana law, a plaintiff must prove                  A party alleging conversion under Connecticut
        five elements: (1) there must be an enrichment               law must prove a sufficient property interest in
        of the defendant; (2) there must be an                       the items in question.
        impoverishment of the plaintiff; (3) there must
        be a connection between the enrichment and
        resulting impoverishment; (4) there must be           [35]   Bailment       Conversion by bailee
        an absence of justification or cause for the
                                                                     Conversion and Civil Theft         Money and
        enrichment or impoverishment; and (5) no other
                                                                     commercial paper; debt
        remedy available at law.
                                                                     Under Connecticut law, a claim for conversion
                                                                     may be brought when the relationship is one of
                                                                     bailor and bailee but not when it is one of debtor
 [31]   Implied and Constructive
                                                                     and creditor.
        Contracts    Unjust enrichment
        Whether or not private university was justified
        in conducting its classes online in response to
                                                              [36]   Bailment       Redelivery of property
        the COVID-19 pandemic, students adequately
                                                                     Creditors' Remedies        Debtor-Creditor
        alleged university's unjust retention of non-
                                                                     Relationship
        gratuitous benefits, in the form of tuition
        and fees, as required to sustain students'                   Under Connecticut law, a “bailment”
        unjust enrichment claim against university, by               contemplates redelivery of goods entrusted to
        alleging that students paid university non-                  the bailee, whereas a debtor-creditor relationship
        gratuitous benefits for a comprehensive in-                  contemplates the payment of an obligation
        person education, but received an online                     defined by agreement between the parties.
        education at an allegedly lower cost to university,
        such that university accrued excess funds.
                                                              [37]   Conversion and Civil Theft         Money and
                                                                     commercial paper; debt
 [32]   Conversion and Civil Theft          Assertion of             Under Connecticut law, in order to establish a
        ownership or control in general                              valid claim of conversion or statutory theft for
        Under Connecticut law, “conversion” is an                    money owed, a party must show ownership or
        unauthorized assumption and exercise of the                  the right to possess specific, identifiable money,
        right of ownership over property belonging to                rather than the right to the payment of money
        another, to the exclusion of the owner's rights.             generally; thus, when an action arises from a
                                                                     claim under an express or implied contract, a
                                                                     claim in tort is inappropriate.
 [33]   Conversion and Civil Theft          In general;
        nature and elements
                                                              [38]   Conversion and Civil Theft         Money and
        To establish a prima facie case of conversion, a
                                                                     commercial paper; debt
        plaintiff must demonstrate that (1) the material
        at issue belonged to the plaintiff, (2) that the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        5
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 7 of 20 PageID #: 1365
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

        Under Connecticut law, students at private
        university failed to plausibly allege that they
        had a specific property interest in tuition that            MEMORANDUM OF DECISION RE:
        was paid to university and intermingled with           DEFENDANT'S MOTION TO DISMISS (ECF NO. 35)
        other funds in university's general account, and
        thus students could not sustain their claim            Kari A. Dooley, United States District Judge:
        for conversion in action against university,
                                                               *1 Defendant Quinnipiac University (“Quinnipiac” or the
        seeking to recover for university's failure to
        issue tuition or fee refunds to students after         “Defendant”) has moved pursuant to             Fed. R. Civ. P.
        transitioning to online learning in response to        12(b)(6) to dismiss the claims of Plaintiffs Zoey Metzner
        the COVID-19 pandemic; although students               (“Metzner”), Dominic Gravino (“Gravino”), Dave Bruneau
        identified the amount that they were charged for       (“Bruneau”), and Richard Hotter (“Hotter,” and collectively,
        tuition and fees, the funds were not traceable to      the “Plaintiffs”) asserted in Plaintiffs’ First Amended
        students.                                              Complaint (the “FAC,” ECF No. 25). In this putative class
                                                               action, Plaintiffs bring claims against Quinnipiac for breach
        1 Cases that cite this headnote                        of contract, unjust enrichment, and conversion arising out of
                                                               Quinnipiac's alleged failure to issue tuition or fee refunds to
 [39]   Bailment       Nature and elements in general          students following its decision to transition to online learning
        When funds are intermingled with funds                 during the Spring 2020 semester in response to the COVID-19
        belonging to third parties, a bailment cannot          pandemic. Metzner and Gravino were both enrolled as full-
        exist.                                                 time students at Quinnipiac during the 2019-2020 academic
                                                               year. (FAC ¶¶ 10–11.) Bruneau and Hotter (the “Parent
                                                               Plaintiffs”) are each parents of undergraduate students who
                                                               were enrolled full-time at Quinnipiac during the 2019-2020
                                                               academic year. (Id. ¶¶ 12–13.) Following oral argument
Attorneys and Law Firms                                        on the motion to dismiss, the Court directed the parties
                                                               to file supplemental briefs addressing whether the Parent
Craig A. Raabe, Christopher M. Barrett, Izard, Kindall &       Plaintiffs have plausibly alleged the requirements of Article
Raabe LLP, West Hartford, CT, Steve Berman, Hagens             III standing with respect to the theories of liability asserted
Berman Sobol Shapiro LLP, Seattle, WA, Alec Leslie, Bursor     in the FAC. (ECF No. 65.) The Court has considered the
& Fisher, P.A., New York, NY, Daniel Kurowski, Whitney K.      parties’ supplemental briefs (ECF Nos. 68, 69), in addition
Siehl, Hagens Berman Sobol Shapiro LLP, Chicago, IL, Sarah     to Quinnipiac's supporting memorandum of law (ECF No.
Westcot, Bursor & Fisher P.A., Miami, FL, for Plaintiff Zoey   36), Plaintiffs’ opposition memorandum (ECF No. 40),
Metzner.                                                       Quinnipiac's reply brief (ECF No. 46), and the various notices
                                                               of supplemental authority filed by the parties. (ECF Nos. 56,
Steve Berman, Hagens Berman Sobol Shapiro LLP, Seattle,        62, 66–67, 70–75.) For the reasons that follow, the motion to
WA, Alec Leslie, Bursor & Fisher, P.A., New York, NY,          dismiss is GRANTED in part and DENIED in part and the
Daniel Kurowski, Whitney K. Siehl, Hagens Berman Sobol         Parent Plaintiffs’ breach of contract and unjust enrichment
Shapiro LLP, Chicago, IL, Sarah Westcot, Bursor & Fisher       claims are DISMISSED for lack of standing.
P.A., Miami, FL, Craig A. Raabe, Izard, Kindall & Raabe
LLP, West Hartford, CT, for Plaintiffs Dominic Gravino,
Dave Bruneau, Richard Hotter.                                  Legal Standards
                                                               [1]     [2]    [3]    [4]     [5] “Article III, Section 2 of the
Dan A. Brody, Wystan M. Ackerman, Edward J. Heath,             Constitution limits the jurisdiction of the federal courts to
Elizabeth R. Leong, Robinson & Cole, LLP, Hartford, CT, for
Defendant.                                                     the resolution of ‘cases’ and ‘controversies.’ ”      Mahon v.
                                                               Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012) (quotation
                                                               marks omitted). “This limitation is ‘founded in concern about
                                                               the proper—and properly limited—role of the courts in a
                                                               democratic society.’ ”    Id. (quoting     Warth v. Seldin, 422


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          6
  Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 8 of 20 PageID #: 1366
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

U.S. 490, 498, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975)). “The           of the complaint; it is not to assess the weight of the evidence
doctrine of standing gives meaning to these constitutional           that might be offered on either side.” Id.
limits by ‘identifying those disputes which are appropriately
resolved through the judicial process.’ ” Susan B. Anthony           Background and Allegations
List v. Driehaus, 573 U.S. 149, 157, 134 S.Ct. 2334, 189             The Court summarizes the allegations, which are accepted as
L.Ed.2d 246 (2014) (quoting         Lujan v. Defenders of            true for purposes of the instant motion, in substantially similar
Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d             form as was set forth in the Court's memorandum of decision
351 (1992)). “Because the standing issue goes to this Court's        denying Quinnipiac's motion to stay discovery. (ECF No.
subject matter jurisdiction, it can be raised sua sponte.”           47.) Quinnipiac is an institution of higher education located
                                                                     in Hamden, Connecticut, which has a current enrollment of
    Cent. States Se. & Sw. Areas Health & Welfare Fund
                                                                     approximately 10,290 students across its College of Arts and
v. Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 198
                                                                     Sciences and eight professional schools. (FAC ¶¶ 21–22.)
(2d Cir. 2005). “To establish Article III standing, a plaintiff
                                                                     Plaintiffs and Plaintiffs’ children registered for on-campus
must show (1) an ‘injury in fact,’ (2) a sufficient ‘causal
                                                                     courses during the Spring 2020 semester, which registrations
connection between the injury and the conduct complained
                                                                     Quinnipiac accepted. (Id. ¶ 45.) All Plaintiffs remain in good
of,’ and (3) a ‘likelihood’ that the injury ‘will be redressed by
                                                                     financial standing with Quinnipiac, “having paid in whole or
a favorable decision.’ ”      Susan B. Anthony List, 573 U.S.        in combination tuition, fees, costs, and/or room and board
                                                                     charges assessed and demanded by Defendant for the Spring
at 157–58, 134 S.Ct. 2334 (quoting      Lujan, 504 U.S. at
                                                                     2020 term.” (Id. ¶ 14.)
560–61, 112 S.Ct. 2130.) In determining whether a plaintiff
has standing to sue, this Court must accept the complaint's
                                                                  On March 15, 2020, Quinnipiac informed Plaintiffs that
material allegations as true and construe the allegations in
                                                                  beginning on March 18, 2020, classes would be held online
the plaintiff's favor. Cortlandt St. Recovery Corp. v. Hellas     for the remainder of the Spring 2020 semester in response to
Telecommunications, S.a.r.l, 790 F.3d 411, 417 (2d Cir. 2015).    the COVID-19 pandemic. (Id. ¶¶ 4, 61.) The online classes
                                                                  that Quinnipiac ultimately provided were not equivalent to
 *2 [6] [7] On a motion to dismiss under               Rule 12(b) the in-person, on-campus education that Plaintiffs and their
(6), the Court must likewise accept the complaint's factual       children chose and deprived the Plaintiffs and Plaintiffs’
allegations as true and must draw inferences in the plaintiff's   children of many hands-on educational opportunities and
                                                                  experiences. (Id. ¶¶ 67–68.) Quinnipiac has allegedly refused
favor.     Littlejohn v. City of New York, 795 F.3d 297, 306      to reimburse or refund Plaintiffs and others similarly situated
(2d Cir. 2015). The complaint “must ‘state a claim to relief      for the tuition and fees they have expended for on-campus
that is plausible on its face,’ ” setting forth “factual content  instruction and for programs, services, activities, facilities,
that allows the court to draw the reasonable inference that the   events, and other resources and benefits that were no longer
defendant is liable for the misconduct alleged.” Kolbasyuk        available to Plaintiffs and their children as a result of the
v. Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019)     transition to remote learning. (E.g., id. ¶¶ 5–6, 16–18.)
                                                                  Plaintiffs allege that while they and their children could have
(quoting       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
                                                                  pursued online degrees, they specifically opted for an in-
127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and          Ashcroft v.  person classroom experience and that Quinnipiac did not
Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868         previously offer Plaintiffs’ or Plaintiffs’ children's degree
(2009)). “The assessment of whether a complaint's factual         programs online. (Id. ¶ 15.) Plaintiffs further allege that the
allegations plausibly give rise to an entitlement to relief       transition to online learning rendered it difficult to access
‘does not impose a probability requirement at the pleading        and communicate with Quinnipiac's professors, many of
stage; it simply calls for enough fact to raise a reasonable      whom were unprepared to deliver an effective educational
expectation that discovery will reveal evidence of illegal’       experience using remote learning technologies. (Id. ¶¶ 19–
conduct.” Lynch v. City of New York, 952 F.3d 67, 75 (2d Cir.     20.)
2020) (quoting Twombly, 550 U.S. at 556, 127 S.Ct. 1955).
At this stage “the court's task is to assess the legal feasibility   The FAC includes a number of examples of how Quinnipiac
                                                                     allegedly emphasizes in-person interactions and experiences
                                                                     and the unique attraction of its campus and facilities in its


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                7
  Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 9 of 20 PageID #: 1367
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

effort to recruit prospective students, while neglecting to
highlight remote learning opportunities as a core educational       While Quinnipiac made the decision in April 2020 to provide
feature. (Id. ¶¶ 24–33.) Plaintiffs allege that they specifically   students housing and dining credits for the Spring 2020
contracted for on-campus instruction for the Spring 2020            semester, it has not offered tuition or fee refunds. (Id. ¶¶
semester and principally cite Quinnipiac's 2019-2020 Official       80–81.) Plaintiffs acknowledge that Quinnipiac's decision to
Bulletin (the “Bulletin”) as setting forth the terms of             close its campus and to offer its classes exclusively online
this contract. (Id. ¶¶ 34–35; Ex. C.) Plaintiffs allege that        in March of 2020 in response to the COVID-19 pandemic
the Bulletin describes many of its in-person offerings in           was justified but assert that they have suffered significant
such terms as providing a “hands-on experience,” “campus            losses as a result of Quinnipiac's refusal to offer a prorated
laboratory experience,” “a supportive learning environment          reimbursement of tuition and fees to students who paid for
characterized by small classes with access to faculty and well-     full-time on-campus instruction for the Spring 2020 semester.
equipped laboratory facilities,” “state-of-the-art facilities,”     (Id. ¶¶ 63–67.) Put simply, Plaintiffs allege that “[t]he online
and other characteristics that are germane only to on-campus        classes Plaintiffs and their peers have been provided are not
instruction. (Id. ¶ 37.) According to Plaintiffs, Quinnipiac's      equivalent to the in-person, campus experience that Plaintiffs
default or customary mode of educational delivery is to             and other Quinnipiac students chose for their university
provide in-person instruction, and when registering for             education.” (Id. ¶ 68.)
classes for the Spring 2020 semester, Plaintiffs and their
children did not otherwise select the box available on              Plaintiffs bring claims sounding in breach of contract (Count
Quinnipiac's website which would have enabled them to               One); breach of implied contract (Count Two); unjust
search and register for “Online Courses Only.” (Id. ¶¶ 41–42.)      enrichment in the alternative to the contract claims (Count
Plaintiffs further allege that Quinnipiac's Spring 2020 courses     Three); and conversion (Count IV). Plaintiffs seek to certify
were listed as being held in specific on-campus locations.
                                                                    a class pursuant to   Fed. R. Civ. P. 23(b)(2) and (b)(3) on
(Id. ¶ 33.) Thus, it was “Plaintiffs’ and Class Members’
                                                                    behalf of themselves and:
reasonable expectation when registering for classes for the
Spring 2020 semester ... that those classes would be provided
on-campus” and Plaintiffs allege that Quinnipiac became
                                                                                  All people paying Defendant, in whole
contractually obligated to deliver in-person instruction via
                                                                                  or in part, personally and/or on behalf
the Bulletin's express terms in combination with Quinnipiac's
                                                                                  of others, for tuition, fees, and/or
other publications and promotional materials. (Id. ¶¶ 42, 44.)
                                                                                  room board for in-person instruction
                                                                                  and use of campus facilities, but who
 *3 For the Spring 2020 semester Quinnipiac charged its
                                                                                  were denied use of and/or access to
undergraduate students $24,280 in full-time tuition plus
                                                                                  in-person instruction and/or campus
a $720 technology fee. (Id. ¶ 45.) The annual fees for
                                                                                  facilities by Defendant for the Spring
undergraduate room and board ranged from $14,360 to
                                                                                  2020 academic term or any subsequent
$18,270 and fees for dining services ranged from $1,685
                                                                                  term.
to $1,885 per semester. (Id.) Plaintiffs allege that these fees
“are significantly higher than online-only programs” offered
both by Quinnipiac and other institutions of higher education.
(Id. ¶¶ 46–47.) For example, for the Spring 2020 semester,          (Id. ¶ 83.)
Plaintiffs allege that Quinnipiac charged students between
$515 and $575 per credit for undergraduate online degree
                                                                    Discussion
programs, whereas students taking 12-16 credits per semester
for on-campus courses were charged between $1,517.50 and            The Parent Plaintiffs’ Standing to Sue
$2,023.33 per credit. (Id. ¶¶ 45, 48.) Despite having allegedly      [8]  [9]    [10] As noted previously, Article III standing
bargained and paid for on-campus courses and access to              is comprised of three elements: injury-in-fact, causation,
campus facilities and other resources for the entire Spring
2020 semester, Plaintiffs and Plaintiffs’ children have not         and redressability. See   Lujan, 504 U.S. at 560–61, 112
been permitted to attend classes in person since March 15,          S.Ct. 2130. “Under the injury-in-fact requirement, ‘the first
2020. (Id. ¶¶ 51–52.)                                               and foremost’ element, ‘a plaintiff must show that he or
                                                                    she suffered an invasion of a legally protected interest


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 10 of 20 PageID #: 1368
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

that is concrete and particularized and actual or imminent,
                                                                   in-fact”);    Gociman v. Loyola Univ. of Chicago, No. 20
not conjectural or hypothetical.’ ”      Vullo v. Office of        C 3116, ––– F.Supp.3d ––––, ––––, 2021 WL 243573,
Comptroller of Currency, 378 F. Supp. 3d 271, 282 (S.D.N.Y.        at *2 (N.D. Ill. Jan. 25, 2021) (similarly finding parents’
                                                                   allegations insufficient to establish an injury-in-fact where
2019) (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136
                                                                   parents alleged that they paid their children's tuition and fees
S. Ct. 1540, 1547–48, 194 L.Ed.2d 635 (2016)). As to the
                                                                   but did not enter into a contract with the defendant nor allege
second element, “there must be a causal connection between
                                                                   that they were the third-party beneficiary of any such contract,
the injury and the conduct complained of—the injury has to be
fairly traceable to the challenged action of the defendant, and    and citing, inter alia, Bergeron v. Rochester Inst. of Tech.,
not the result of the independent action of some third party not   No. 20-CV-6283 (CJS), 2020 WL 7486682, at *3 (W.D.N.Y.
before the court.”   Rothstein v. UBS AG, 708 F.3d 82, 91 (2d      Dec. 18, 2020), and      Lindner v. Occidental Coll., No. CV
                                                                   20-8481-JFW (RAOx), 2020 WL 7350212, at *5 (C.D. Cal.
Cir. 2013) (quoting Lujan, 504 U.S. at 560, 112 S.Ct. 2130)
                                                                   Dec. 11, 2020), for the same proposition).
(alterations, ellipses, and emphasis omitted). “Third, it must
be likely, as opposed to merely speculative, that the injury
                                                                   Quinnipiac also cites other decisions outside of this specific
will be redressed by a favorable decision.”        Id. (quoting    context that likewise recognize that a parent lacks standing to
   Lujan, 504 U.S. at 561, 112 S.Ct. 2130).                        sue an educational institution for an alleged injury to his or her
                                                                   child. See, e.g., Doe v. Univ. of the S., 687 F. Supp. 2d 744,
In their supplemental brief, the Parent Plaintiffs assert          761 (E.D. Tenn. 2009) (holding, in suit arising from student's
that they have satisfied each of the three requirements of         withdrawal from university following Title IX proceeding,
Article III standing. They argue that the loss of tuition          that parents lacked standing to sue university in contract or
payments they remitted to Quinnipiac for their children's in-      quasi-contract based on their payment of tuition on behalf of
person education constitutes an injury-in-fact, which is fairly    their son, as “[i]t is fairly evident that the ‘payment of tuition
traceable to Quinnipiac's decision not to issue tuition or fee     does not create a contractual relationship between parents
reimbursements for the Spring 2020 semester. They further          and a college’ when the parents’ child is over the age of
assert that their alleged injuries are redressable through a
                                                                   majority”) (quoting     Apffel v. Huddleston, 50 F. Supp. 2d
favorable decision finding Quinnipiac liable to them for
                                                                   1129, 1133 (D. Utah 1999)); McCormick v. Dresdale, No.
compensatory damages.
                                                                   CIV.A. 09-474 S, 2010 WL 1740853, at *2 (D.R.I. Apr. 28,
                                                                   2010) (dismissing parents’ breach of contract claims against
 *4 Quinnipiac, on the other hand, argues that the Parent
                                                                   Brown University in suit involving student's withdrawal from
Plaintiffs lack standing because they do not allege any facts
                                                                   university following sexual assault accusation, as “the parents
that would establish that they themselves were entitled to
                                                                   were not third party beneficiaries to any contract between
on-campus instruction or facilities or that they entered into
a contract for educational services with Quinnipiac directly.      William, who turned eighteen ... and Brown”) (citing         Doe
Nor do the Parent Plaintiffs allege that they were an intended     v. Univ. of the S., 687 F. Supp. 2d 744).
third-party beneficiary of the alleged contract between
Quinnipiac and their children. As Quinnipiac observes,             Plaintiffs do not cite any contrary authority and instead
several courts have dismissed parent-plaintiffs in similar         argue that these cases are inapplicable and/or rely upon
class action lawsuits brought against colleges and universities    flawed reasoning because they do not consider the distinct
during the current public health crisis—recognizing that the       contractual nature of the Parent Plaintiffs’ claims, or the fact
fact that a parent pays tuition on behalf of his or her child      that the Parent Plaintiffs have suffered an injury-in-fact in
does not confer standing on that parent to sue for breach of       the form of the loss of the payments that they remitted to
an obligation that the college or university owed the child.       Quinnipiac. They further argue that given these allegations of
See, e.g., Espejo v. Cornell Univ., No. 3:20-CV-467 (MAD/          a cognizable injury, the issue is not one of Article III standing
ML), 2021 WL 810159, at *2 (N.D.N.Y. Mar. 3, 2021)
                                                                   but, rather, “contractual standing,” citing       SM Kids, LLC
(“Plaintiffs do not allege that Plaintiff Espejo's child is a
                                                                   v. Google LLC, 963 F.3d 206 (2d Cir. 2020). There, the
minor, that he directly contracted with Cornell [University],
                                                                   Second Circuit held that the district court's conclusion that
or that he is an intended third-party beneficiary.... Without
                                                                   the plaintiff lacked standing to enforce a settlement agreement
such allegations, Plaintiff Espejo cannot demonstrate injury-


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 11 of 20 PageID #: 1369
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

arising from a trademark infringement litigation, which only
                                                                     the Parent Plaintiffs and their children. See   Salerno v. Fla.
the holder of the trademark could enforce, erroneously
                                                                     S. Coll., 488 F. Supp. 3d 1211, 1216-17 (M.D. Fla. 2020)
conflated contractual standing with constitutional standing.
                                                                     (observing that mother seeking reimbursement of tuition paid
See      id. at 211. “Contractual standing,” the Court of            for Spring 2020 semester on behalf of her daughter did not
Appeals indicated, “is distinct from Article III standing and        “adequately explain how any action on Florida So[u]thern
does not implicate subject-matter jurisdiction.... Although the      College's part injured her,” and concluding that “the lack
question of whether Google breached a contract with SM               of injury to [the mother] is clear regardless of whether [the
Kids depends on whether SM Kids enjoyed a contractual                mother] provided financial support to her daughter” as “[t]hat
relationship with Google, the existence of such a relationship       arrangement was between mother and daughter” and “does
is not a prerequisite to a court's power to adjudicate a breach-     not establish a relationship between the College and [the
                                                                     mother]”). In other words, it is the student and not the parent
of-contract claim.”         Id. Therefore, the Second Circuit
                                                                     that has suffered the alleged injury-in-fact that is traceable
explained, while the fact that the plaintiff may not have held a
                                                                     to the alleged actions of Quinnipiac for purposes of Article
valid assignment of the trademark would defeat its success on
the merits, that issue did not have any bearing on the plaintiff's   III. See also    Gociman, ––– F.Supp.3d at ––––, 2021 WL
ability to establish an injury-in-fact, which was demonstrated       243573, at *2 (“Once a student reaches the age of majority,
by its allegation that it suffered economic losses as a result of    courts have routinely held that parents lack standing to bring
the defendant's alleged violation of the settlement agreement.       claims against their adult children's colleges and universities,
                                                                     even when the parents pay tuition on behalf of their children”)
See    id. at 211–12.
                                                                     (quoting    Lindner, 2020 WL 7350212, at *5). 1
 *5 [11] The Court would agree with Plaintiffs that        SM
                                                                      [12]   [13] For similar reasons, the Parent Plaintiffs lack
Kids might compel the conclusion that the issue here is
                                                                     standing to bring an unjust enrichment claim against
one of contractual rather than constitutional standing if
                                                                     Quinnipiac, as the theory of unjust enrichment is one
the Parent Plaintiffs had alleged an injury arising from a
                                                                     of a contract implied in law—where “justice requires
breach of the contract specified in the Amended Complaint.
                                                                     compensation to be given for property or services rendered
However, the Plaintiffs have not plausibly alleged any
                                                                     under a contract, and no remedy is available by an action
contract between Quinnipiac and the Parent Plaintiffs. The
Plaintiffs only plausibly plead a contract between Quinnipiac        on the contract.”  Vertex, Inc. v. City of Waterbury, 278
and its students, which, as discussed above, does not confer         Conn. 557, 573, 898 A.2d 178 (2006) (citation omitted);
any rights upon the Parent Plaintiffs. Accordingly,          SM      see also    Doe v. Univ. of the S., 687 F. Supp. 2d at 762
Kids is inapposite. While the FAC obfuscates any purported           (concluding that student's parents “have failed to plead facts
distinction between the contractual obligation allegedly owed        or cite law which establish they have standing to pursue a
to the students and that owed to the parents, it is readily          contract implied in law or unjust enrichment claim against the
apparent from the face of the Amended Complaint, as                  University”).
confirmed by counsel at oral argument, that the Parent
Plaintiffs are not alleging that Quinnipiac had a contractual        The Court therefore dismisses the Parent-Plaintiffs’ claims as
obligation to provide the Parent Plaintiffs themselves in-           to Count One, Two, and Three for lack of standing.
person educational services, or any other services for that
matter. (Cf., e.g., FAC ¶ 14 (alleging that “Plaintiffs paid
Defendant for opportunities and services they or their children      Whether the Educational Malpractice Doctrine Bars the
did not receive, including on-campus education, facilities,          Plaintiffs’ Claims
services, and activities”); id. ¶ 44 (alleging that “Defendant        [14]    [15]     [16] In the motion to dismiss, Quinnipiac
became contractually obligated to provide on-campus classes          principally argues that all of the Plaintiffs’ claims are
to Plaintiffs and Class Members”).) Thus, to the extent that         barred by the educational malpractice doctrine. Under this
the Parent Plaintiffs believe that they have suffered a financial    doctrine, “courts have almost universally held that claims of
loss by paying for in-person instead of online classes,              ‘educational malpractice’ are not cognizable.”     Gupta v.
such loss does not derive from any alleged contract with             New Britain Gen. Hosp., 239 Conn. 574, 591, 687 A.2d 111
Quinnipiac but, rather, from a private arrangement between           (1996) (footnote omitted). The doctrine applies “[w]here the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              10
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 12 of 20 PageID #: 1370
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

essence of the complaint is that an educational institution           In response, Plaintiffs assert that they are not contesting the
breached its agreement by failing to provide an effective             manner with which Quinnipiac and its faculty implemented
education, [and] the court is asked to evaluate the course of         online teaching instruction or asserting that classes should
instruction and called upon to review the soundness of the            have been taught differently. Instead, Plaintiffs maintain that
method of teaching that has been adopted by that educational          they challenge Quinnipiac's decision to retain tuition and fees
                                                                      for educational services that the institution allegedly promised
institution.”   Id. at 590, 687 A.2d 111 (quoting      Ross
                                                                      but never provided. As such, Plaintiffs characterize their
v. Creighton University, 957 F.2d 410, 416 (7th Cir. 1992))
                                                                      claims as commercial as opposed to academic and submit
(alterations and ellipsis omitted). “Among other problems
                                                                      that this case does not implicate the concerns expressed in
for adjudication, these claims involve the judiciary in the
awkward tasks of defining what constitutes a reasonable                  Gupta regarding improper judicial forays into evaluations
educational program and of deciding whether that standard             of the quality or value of academic instruction, issues
                                                                      on which educational institutions are normally afforded
has been breached.” Id. at 591, 687 A.2d 111. However the
                                                                      deference. Rather, Plaintiffs argue that this case falls squarely
Connecticut Supreme Court has recognized two exceptions to
this prohibition. The first, which is not alleged here, “would        into the second exception recognized in          Gupta for claims
be exemplified by a showing that the educational program              arising out of an alleged failure to fulfill a specific contractual
failed in some fundamental respect, as by not offering any            promise.
of the courses necessary to obtain certification in a particular
                                                                      On the issue—whether this type of tuition reimbursement
field.”     Id. at 592, 687 A.2d 111. “The second would
                                                                      suit implicates the educational malpractice doctrine—courts
arise if the educational institution failed to fulfil[l] a specific
                                                                      around the country are somewhat divided. The Defendant
contractual promise distinct from any overall obligation to
                                                                      cites the Court to     Paynter v. New York Univ., 66 Misc. 2d
offer a reasonable program.”       Id. at 593, 687 A.2d 111. 2
                                                                      92, 319 N.Y.S.2d 893 (1st Dep't 1971), a brief per curiam
                                                                      opinion in which the Appellate Division of the New York
 *6 Quinnipiac argues that all of Plaintiffs’ claims “hinge on
                                                                      Supreme Court reversed an award of a tuition refund to
the allegation that the Plaintiffs received an education that
                                                                      the parent of a son whose classes were suspended at NYU
was worth less than what they paid because of the transition
                                                                      from May 7, 1970 through the remainder of the school year
to online learning,” and are accordingly precluded by the
                                                                      prior to final examinations due to anti-war demonstrations on
doctrine. (Def.’s Mem. at 2.) Quinnipiac further observes that
                                                                      campus. The court there noted that “while in a strict sense,
“[w]hen the gravamen of the complaint is that the institution
                                                                      a student contracts with a college or university for a number
failed to provide an effective or quality education, all of
                                                                      of courses to be given during the academic year, the services
the claims asserted in the complaint are to be construed
                                                                      rendered by the university cannot be measured by the time
as educational malpractice claims, no matter what labels
                                                                      spent in a classroom,” while also citing the general principle
or conclusions are used in pleading those claims.” (Id. at
                                                                      that disfavors judicial intervention into matters of educational
12.) See, e.g.,     Jacobs v. Ethel Walker Sch. Inc., No.
                                                                      governance.      Id. at 894. However, one district court aptly
CV020515279S, 2003 WL 22390051, at *4 (Conn. Super. Ct.
Sept. 30, 2003) (“[A] plaintiff does not have to use the words        distinguished Paynter from the situation here by observing
‘educational malpractice’ in order for a cause of action to           “that there is a world of difference between canceling some
                                                                      classes—in the absence of any affirmative guarantee on the
sound in the tort of educational malpractice”) (citing Vogel
                                                                      number of classes to be held—and not affording students
v. Maimonides Academy of Western Conn., Inc., 58 Conn.
                                                                      services and benefits for an extended period of time despite ...
App. 624, 631, 754 A.2d 824 (App. Ct. 2000)). Citing the
                                                                      a promise [to do so],” as during half of the entire Spring 2020
complaint's references to “vastly different” or “less valuable”
online classes (FAC ¶¶ 66, 102, 112), Quinnipiac argues               semester.    Ford v. Rensselaer Polytechnic Inst., No. 1:20-
that Plaintiffs’ claims will require a factfinder to determine        CV-470, –––– F.Supp. 3d ––––, ––––, 2020 WL 7389155,
whether the remote teaching and services that Plaintiffs              at *5 (N.D.N.Y. Dec. 16, 2020); see also In re Columbia
received had substantively less educational value than their          Tuition Refund Action, Nos. 20-CV-3208 (JMF), 20-CV-3210
in-person counterparts.                                               (JMF), ––– F.Supp.3d ––––, ––––, 2021 WL 790638, at *6
                                                                      (S.D.N.Y. Feb. 26, 2021) (distinguishing         Paynter in light



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 13 of 20 PageID #: 1371
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

of the opinion's emphasis on an “insubstantial change made in      F.Supp.3d at 1216-17, the district court found that the
the schedule of classes” as precluding the plaintiff's recovery,   plaintiff's allegations “that the College's publications clearly
as “the Court cannot conclude as a matter of law that Pace         implied that courses would be conducted in-person” and that
[University's] adoption of online instruction from mid-March       its “materials also touted its many resources and facilities—
through the end of the spring semester was an ‘insubstantial       all of which were located on the campus thereby implying
                                                                   in-person participation” were sufficient to state a claim
change’ ”) (quoting     Paynter, 319 N.Y.S.2d at 894).
                                                                   based upon the breach of an “implied-in-fact contract” under
                                                                   Florida law. The court further concluded that “this case is
 *7 In its Notices of Supplemental Authority, Quinnipiac also
                                                                   not about the quality of the College's education” so as to
cites to two recent decisions construing this issue in its favor
                                                                   implicate the educational malpractice doctrine, but, rather, “is
in the context of the COVID-19 pandemic. In         Gociman,       simply about an alleged promise to provide in-person learning
––– F.Supp.3d at ––––, 2021 WL 243573, at *1, the plaintiffs
                                                                   that was allegedly breached.”       Id. at 1218. Several other
brought a putative class action on behalf of individuals who
                                                                   recent decisions have reached similar conclusions. See, e.g.,
had paid tuition or fees for in-person instruction at Loyola
                                                                   McCarthy v. Loyola Marymount Univ., No. 2:20-CV-04668-
University of Chicago during the Spring 2020 semester,
                                                                   SB (JEMx), 2021 WL 268242, at *3 (C.D. Cal. Jan. 8, 2021)
“seek[ing] damages representing the difference in value
                                                                   (observing that “[t]he question here is whether Defendant
between in-person classes and access to facilities, and the
                                                                   made a specific promise to provide in-person instruction for
online education they received.” The district court found that
                                                                   the duration of Plaintiff's semester” and concluding that “the
“the theory underlying all of plaintiffs’ claims is that the
                                                                   purported promise in this case does not involve an academic
education plaintiffs received once defendant transitioned to
                                                                   decision outside the realm of judicial determination,” as “the
remote instruction in response to the COVID-19 pandemic
                                                                   decision to suddenly shift to online education can hardly be
was ‘worth significantly less than the value of live classes.’
                                                                   characterized as an ‘academic decision’ within the meaning
”    Id. at ––––, 2021 WL 243573 at *3. Thus the court             of that doctrine. Indeed, the decision to cease in-person
found that “resolution of Plaintiffs’ claims would require the     instruction involved no judgment, much less an academic one,
Court to make judgments about the quality and value of the         because Defendant was mandated by government orders to
education defendant provided in the Spring 2020 semester.”         do so.”); Hiatt v. Brigham Young Univ., No. 1:20-CV-00100
    Id. (quoting    Linder, 2020 WL 7350212, at *7). In so         (TS), ––– F.Supp.3d ––––, ––––, 2021 WL 66298, at *3
holding the court rejected plaintiffs’ argument that they were     (D. Utah Jan. 7, 2021) (“Plaintiff is not asking the Court
“not challenging the quality of their education, but rather        to interfere in BYU's academic or pedagogical choices by
alleging that defendant failed to perform the educational          requiring BYU to provide in-person education or change its
service ‘at all’ ”—an argument which the court found belied        methods of education. Rather, Plaintiff is asking for a refund
by the FAC's “repeated[ ] claims that the online instruction       of tuition and/or mandatory fees for the breach of contract
was ‘worth less’ than the traditional in-person instruction.”      alleged. The requested relief does not require the Court to
                                                                   ask BYU to change its operations or otherwise interfere in
   Id. Likewise, in    Linder, cited therein, the district court   BYU's academic decisions, so this argument does not support
reached the same conclusion. See 2020 WL 7350212, at *7            granting the Motion.”);     Saroya v. Univ. of the Pac., No.
(finding that resolution of plaintiffs’ claims that defendant's    5:20-CV-03196 (EJD), ––– F.Supp.3d ––––, ––––, 2020 WL
remote instruction “was not ‘worth the amount charged’ or          7013598, at *4 (N.D. Cal. Nov. 27, 2020) (“[C]onstruing
‘in any way the equivalent of an in-person education[,]’           the FAC in the light most favorable to Plaintiff, his claim
” that its “Spring 2020 programs were ‘sub-par’ and that           is not that UOP failed to provide students with an adequate
online classes lacked ‘collaborative learning and dialogue,        education, but that it failed to provide certain services as
feedback, and critique[,]’ ... would require the Court to make     promised. Notwithstanding Plaintiff's allegations comparing
judgments about the quality and value of the education that        remote learning to in-person learning, ruling on these issues
[the defendant] provided” and were therefore barred by the         would not require an inquiry into pedagogical methods,
educational malpractice doctrine) (alterations omitted).           the quality of Defendant's instructors and curriculum, or
                                                                   an evaluation of Plaintiff's progress or achievement, or
Plaintiffs cite the Court to other cases that have reached         the reasons for their success or failure”) (quotation marks,
the opposite conclusion. For example, in          Salerno, 488     alterations, and citation omitted);      Chong v. Ne. Univ.,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            12
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 14 of 20 PageID #: 1372
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

No. CV 20-10844 (RGS), 2020 WL 7338499, at *2 n.1                   of contract”). Indeed, the Connecticut Supreme Court has
(D. Mass. Dec. 14, 2020) (“The court is not convinced that          elsewhere emphasized that the distinction between legally
plaintiffs’ contract claim is merely a disguised educational        cognizable negligence cases and impermissible educational
malpractice claim, as Northeastern implies. The TAC appears         malpractice cases “lies in the duty that is alleged to have
to challenge the mere fact of the switch from in-person to
                                                                    been breached.”     Doe v. Yale Univ., 252 Conn. 641, 659,
online instruction, not the quality of the online education
                                                                    748 A.2d 834 (2000). “If the duty alleged to have been
Northeastern provided”) (citing      Salerno, 488 F.Supp.3d         breached is the duty to educate effectively, the claim is not
at 1217); Gibson v. Lynn Univ., Inc., No. 20-CIV-81173
                                                                    cognizable.”     Id. Although decided in the context of the
(RAR), ––– F.Supp.3d ––––, ––––, 2020 WL 7024463, at
                                                                    common law of negligence, the Court finds it instructive that
*4 (S.D. Fla. Nov. 29, 2020) (“The Court emphasizes that
                                                                    the standard articulated by the Connecticut Supreme Court
this is not a case about the quality of the education Lynn
                                                                    does not focus on the nature of damages as the sine qua
provided students during the Spring 2020 semester. Lynn
                                                                    non to ascertaining whether a suit is fundamentally one of
is correct that Florida does not recognize a cause of action
                                                                    educational malpractice. Rather, at least implicitly, it looks
for educational malpractice. Rather, Plaintiff's claim is based
                                                                    to the theory of liability alleged, which here, is a breach of
on Lynn's alleged failure to provide in-person, on-campus
                                                                    contract.
instruction and access to campus facilities and resources.”)
(internal citation omitted). 3                                       [18] Here, as discussed in many of the cases cited above,
                                                                    the promise alleged to have been breached is not a promise
 *8 [17] Having considered the divergent views on this              to provide an effective or adequate education but instead to
issue, the Court agrees with the majority of cases that have        provide an in-person education. The Court therefore disagrees
deemed the educational malpractice doctrine inapposite to the       with the Defendant that the fact finder would necessarily be
theory of liability alleged here. The Court further agrees with     called upon to assess such questions as whether a lecture
the district court in     Hassan v. Fordham Univ., No. 20-          delivered by Zoom is less valuable than one offered in person,
CV-3265 (KMW), ––– F.Supp.3d ––––, 2021 WL 293255                   whether students’ virtual interactions with faculty members
(S.D.N.Y. Jan. 28, 2021), another tuition reimbursement             are less educationally meaningful than in-person interactions,
suit brought in the face of the pandemic, that because the          or whether remote library and other related services failed
Plaintiffs’ allegations concerning the lesser value of the online   to provide an appropriate level of support following the
instruction that they received “primarily would impact the          closure of on-campus facilities. (Def.’s Mem. at 16.) Because
damages element of Plaintiff[s’] contract claim, the Court is       it appears plausible from the face of the complaint that
not persuaded that they form the ‘essence’ of the Complaint,        Plaintiffs’ claims may be capable of resolution without
such that Plaintiff's claims should be barred entirely at this      inviting such subjective assessments of educational quality,
                                                                    and because Plaintiffs have pled the breach of a specific
stage.”     Id. at ––––, 2021 WL 293255 at *4 (emphasis             contractual promise, as discussed, infra, the educational
added); accord     Gupta, 239 Conn. at 590, 687 A.2d 111            malpractice doctrine does not bar their claims at this stage.
(noting that the doctrine applies “[w]here the essence of           The Court reaches the same conclusion with respect to
the complaint is that an educational institution breached its       Plaintiffs’ unjust enrichment claims, which are based on an
agreement by failing to provide an effective education”)            implied in law theory of contract liability.

(quoting     Ross, 957 F.2d at 416); see also     Oyoque v.
                                                                    However, if in the future it becomes manifest that resolving
Depaul Univ., No. 20 C 3431, 2021 WL 679231, at *2
                                                                    Plaintiffs’ claims or assessing their damages will ultimately
(N.D. Ill. Feb. 21, 2021) (“Though portions of the plaintiffs’
                                                                    “entail[ ] evaluation of whether a course conducted remotely
allegations can be read as talking about the value of online
                                                                    was less valuable than one conducted in person—and if so,
instruction, at its core the complaint's focus is breach of
                                                                    by how much—the Court [will reassess whether it] should
contract—whether DePaul [University] provided the specific
                                                                    decline to enter the classroom and determine whether or not
services it allegedly promised. To the extent the plaintiffs
                                                                    the judgments and conduct of professional educators were
discuss the difference in value between in-person and online
education, that discussion is limited to alleging damages           deficient.”    Hassan, ––– F.Supp.3d at ––––, 2021 WL
from the defendant's alleged breach of contract, not an             293255, at *4 (quotation marks and citation omitted).
allegation that any decreased value constitutes the breach



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           13
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 15 of 20 PageID #: 1373
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

                                                                                 the circumstances, a promise by the
Whether Plaintiffs Have Adequately Pled the Breach of                            defendant to pay the plaintiff what
a Specific Promise                                                               those services are reasonably worth.
 [19] [20] “The elements of a breach of contract claim are
the formation of an agreement, performance by one party,
breach of the agreement by the other party, and damages.”
                                                                       Janusauskas v. Fichman, 264 Conn. 796, 804–05, 826
   Meyers v. Livingston, Adler, Pulda, Meiklejohn & Kelly,
P.C., 311 Conn. 282, 291, 87 A.3d 534 (2014). Connecticut           A.2d 1066 (2003) (quotation marks and citations omitted). 4
law recognizes that “ ‘[t]he basic legal relation between a
student and a private university or college is contractual in       Quinnipiac principally disputes Plaintiffs’ ability to establish
nature’ and ‘there seems to be no dissent from the proposition      the first element of a breach of contract claim—i.e., the
that the catalogues, bulletins, circulars, and regulations of       formation of an agreement to provide on-campus instruction.
the institution determine the contractual relationship between      It asserts that “the promise on which a plaintiff relied must
                                                                    have been precise and based on specific contractual terms
the student and the educational institution.’ ”         Doe v.      or provisions” in order to plead a viable breach of contract
Quinnipiac Univ., 404 F. Supp. 3d 643, 667 (D. Conn. 2019)
(quoting Burns v. Quinnipiac Univ., 120 Conn. App. 311,             claim consistent with the second    Gupta exception. (Def.’s
320–21, 991 A.2d 666 (App. Ct. 2010)). “Because a student           Mem. at 20 (quoting Kloth-Zanard v. Amridge Univ., No.
bases his or her decision to attend a college or university,        3:09-CV-606 (JBA), 2012 WL 2397161, at *4 (D. Conn.
in significant part, on the documents received concerning           June 25, 2012).)) Quinnipiac further argues that “general,
core matters, such as faculty, curriculum, requirements,            vague, or aspirational language” such as that evidenced in the
costs, facilities and special programs, application of contract     Bulletin is insufficient to meet    Gupta's standard. (Id.) See
principles based on these documents and other express or
                                                                       Faigel v. Fairfield Univ., 75 Conn. App. 37, 41–42, 815
implied promises, consistent with the limitations expressed in
                                                                    A.2d 140 (App. Ct. 2003) (holding that defendant's alleged
  Gupta ... appears sound.”      Johnson v. Schmitz, 119 F.         oral promise that plaintiff “would receive ‘many credits’ ”
Supp. 2d 90, 93 (D. Conn. 2000).                                    for her prior engineering studies in Russia did not qualify as
                                                                  a “specific contractual promise” under          Gupta); see also,
 *9 [21] [22] [23] [24] Here, Plaintiffs allege the breach
of either an express contract or, in the alternative, an implied  e.g.,    McNeil v. Yale Univ., 436 F. Supp. 3d 489, 532–33
contract, which the Court construes as an implied in fact         (D. Conn. 2020) (holding that “[t]he general language relied
contract. “An implied in fact contract is the same as an express  on by Plaintiffs from Yale's Equal Opportunity Statement,
contract, except that assent is not expressed in words, but is    Undergraduate Regulations and Sexual Misconduct Policies”
                                                                  did not create enforceable promise to provide educational
implied from the conduct of the parties.”       Vertex, Inc., 278
                                                                  programs and student organizations free of sex discrimination
Conn. at 573–74, 898 A.2d 178.
                                                                  and sexual misconduct, as these promises were insufficiently
                                                                  specific and also implicated the educational malpractice
                                                                  doctrine by requiring the court to assess the reasonableness
             [A] true implied in fact contract                    of Yale's efforts at eliminating sexual misconduct and
             can only exist ... where there is                    discrimination); Kloth-Zanard, 2012 WL 2397161, at *4
             no express one. It is one which is                   (holding, in breach of contract action premised on institution's
             inferred from the conduct of the parties             alleged failure to fulfill its obligations to assist the plaintiff
             though not expressed in words. Such                  in securing a clinical training program, that representative's
             a contract arises where a plaintiff,                 statements that the university “would ‘assist’ students ‘in
             without being requested to do so,                    making sure you get that part of your training done,’ ... does
             renders services under circumstances                 not amount to a ‘specific promise’ as to the extent or nature
             indicating that he expects to be paid                of assistance that would be provided” and reaching same
             therefor, and the defendant, knowing                 conclusion with respect to the plaintiff's allegation that a
             such circumstances, avails himself                   faculty member told her “that he would help students ‘in any
             of the benefit of those services. In                 way’ he could ... to procure a clinical site placement”); accord
             such a case, the law implies from


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 16 of 20 PageID #: 1374
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

Knelman v. Middlebury Coll., 898 F. Supp. 2d 697, 709 (D. Vt.        citations omitted) (applying New York law); Espejo, 2021
                                                                     WL 810159, at *5 (expressing doubt “that the vast majority of
2012), aff'd, 570 F. App'x 66 (2d Cir. 2014) (“Language in
                                                                     Plaintiffs’ allegations,” which relied on Cornell University's
a college handbook or other official statement that is merely
                                                                     marketing, course registration, and related materials, “give
aspirational in nature, or that articulates a general statement of
                                                                     rise to a contractual agreement for in-person instruction,”
a school's ‘ideals,’ ‘goals,’ or ‘mission,’ is not enforceable”)
                                                                     but permitting case to proceed past motion to dismiss based
(applying Vermont law). 5                                            principally on allegation that Cornell defined “ ‘experiences
                                                                     in the classroom and ‘on campus’ ” as part of its mission
 *10 [25] Here, however, Plaintiffs have alleged more                statement, which the court construed as “an explicit statement
than mere “aspirational” language illustrated in the Bulletin        from the university indicating that the education for which
and Quinnipiac's website—which tout such features as                 Plaintiffs paid includes an on-campus component”) (applying
“state-of-the-art facilities,” “outdoor spaces,” “classroom and
immersive experiential learning,” and “the beauty of New             New York law); but see      Gociman, ––– F.Supp.3d at ––––,
England.” (E.g., FAC ¶¶ 28, 30, 31, 37.) Plaintiffs further          2021 WL 243573, at *4 (rejecting plaintiffs’ argument “that
allege that Quinnipiac charges students significantly less for       in-person instruction was implied by the difference in tuition
online degree programs—between $515 and $575 per credit              for the ‘in-person’ and ‘online-program,’ ” as “[a] difference
for undergraduate online degree programs, as compared to             in tuition is insufficient to allege a specific contractual
between $1,517.50 and $2,023.33 per credit for on-campus             promise” under Illinois law).
students taking between 12 and 16 credit hours. (Id. ¶¶
45, 48). Such allegations in combination with the parties’           In addition, although it is true, as Quinnipiac points
alleged course of conduct allow the reasonable inference             out, that the Bulletin distinguishes between “undergraduate
that the parties may have at least implicitly entered into           and graduate classes” and “online classes” as opposed
a specific agreement for on-campus instruction by virtue             to “on-campus” and “online classes,” the Bulletin's
of the Plaintiffs having been charged under, and paid, the           Academic Calendar does provide different dates for when
higher of these two tuition schemes while attending in-person        “Undergraduate and graduate on-campus classes end” and
                                                                     “Online classes end.” (See FAC Ex. C at 14–16 of 749.)
classes during the first half of the Spring 2020 semester. 6 See
                                                                     And even where the Academic Calendar refers simply
   Rosado v. Barry Univ. Inc., No. 1:20-CV-21813 (JEM),              to “Undergraduate and graduate classes” without the “on-
––– F.Supp.3d ––––, ––––, 2020 WL 6438684, at *3 (S.D.               campus” qualification, the very fact of distinguishing between
Fla. Oct. 30, 2020) (concluding that the plaintiff's “allegations    undergraduate/graduate classes and “online classes” can
that Barry [University] accepted $773 more per credit for            plausibly read as suggesting that the former are held on-site.
in-person classes from [the plaintiff], and actually provided        While discovery may ultimately defeat Plaintiffs’ ability to
in-person education to [the plaintiff] until March 19, 2020,         demonstrate the existence of an express or implied contract
in the backdrop of numerous other documents referring to             based on the Bulletin and other course materials, the Court
in-person classes and amenities, are sufficient to establish,        deems Plaintiffs’ allegations sufficient at this stage to allow
at minimum, an implied contract”) (applying Florida law);            the inference of a specific promise to provide in-person
see also      Bergeron, 2020 WL 7486682, at *7–8 (finding            instruction, and will accordingly deny the motion to dismiss
plaintiffs’ allegations of the defendant's promise to provide        the breach of contract claims. 7
in-person instruction sufficiently specific to withstand motion
to dismiss where they “allege a number promises made by [the
defendant] with respect to the benefits of enrollment in the         Unjust Enrichment
more expensive in-person, on-campus program, including:               [26] [27] “A right of recovery under the doctrine of unjust
the opportunity to work directly with faculty members in their       enrichment is essentially equitable, its basis being that in a
labs, multi-faceted experiential learning, vibrant campus life,      given situation it is contrary to equity and good conscience
‘access to the finest laboratories, technology, and computing        for one to retain a benefit which has come to him at the
facilities available on any campus’, and ‘a strong and robust        expense of another.” Town of New Hartford v. Connecticut
network of support on campus to help you succeed,’ ”                 Res. Recovery Auth., 291 Conn. 433, 451, 970 A.2d 592
as “[t]hese allegations clearly extend beyond coursework             (2009) (quotation marks and citation omitted). “Plaintiffs
to the entirety of the educational experience.”) (internal           seeking recovery for unjust enrichment must prove (1) that the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             15
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 17 of 20 PageID #: 1375
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

defendants were benefited, (2) that the defendants unjustly did     directly he would have been obligated to pay SMU's higher
not pay the plaintiffs for the benefits, and (3) that the failure
                                                                    tuition.   Id. at 3.
of payment was to the plaintiffs’ detriment.”   Id. at 451–
52, 970 A.2d 592 (quotation marks and citation omitted).
                                                                   [31] Plaintiffs distinguish     Roe by pointing out that the
                                                                  plaintiff there was provided the option to attend another law
 [28] [29] Quinnipiac argues that Plaintiffs cannot maintain
                                                                  school given Loyola's inability to operate after Hurricane
an unjust enrichment claim when they have pled the existence
                                                                  Katrina, whereas Plaintiffs here were not afforded a choice
of an enforceable contract. However, the Federal Rules
                                                                  —they were either required to attend classes online or
of Civil Procedure specifically contemplate and permit a
                                                                  forfeit an entire semester's worth of tuition. And unlike the
plaintiff to plead in the alternative. See Fed. R. Civ. P.
8(d)(3) (“A party may state as many separate claims or            plaintiff in     Roe, Plaintiffs are not seeking a “tuition-
defenses as it has, regardless of consistency.”); see also, e.g., free” semester.  (Pl.’s Mem. at 23.) Quinnipiac also relies on
NovaFund Advisors, LLC v. Capitala Grp., LLC, No. 3:18-                 Roe for the proposition that Quinnipiac had no choice but
CV-1023 (MPS), 2019 WL 1173019, at *15 (D. Conn. Mar.               to enact emergency measures in the face of the pandemic,
13, 2019) (“[B]ecause NovaFund's [unjust] enrichment claim          noting that even if it had not decided to close it campus
is adequately pleaded in the alternative under Rule 8, and          independently it would have been required to do so by
the existence of the contract is in genuine dispute, dismissal      Governor Lamont's executive orders. However the question
of this claim would be premature”). 8 Therefore, in light           is not whether Quinnipiac was justified in moving its classes
of the parties’ dispute as to the existence of an enforceable       online, but whether it was unjust for it to retain tuition
contract, dismissal of the Plaintiffs’ unjust enrichment claim      that it accrued with the expectation of delivering (allegedly
is inappropriate at this juncture.                                  higher cost) in-person instruction when it ultimately provided
                                                                    an (allegedly lesser-cost) online education for the latter
 *11 [30] Quinnipiac also argues that Plaintiffs have failed        half of the Spring 2020 semester. In this way Plaintiffs
to allege Quinnipiac's unjust retention of non-gratuitous           have adequately alleged that Plaintiffs “paid Defendant non-
                                                                    gratuitous benefits for a comprehensive academic experience,
benefits, citing      Roe v. Loyola Univ. New Orleans, No.
                                                                    including in-person classes, opportunities to network with
Civ. 07-1828, 2007 WL 4219174 (E.D. La. Nov. 26, 2007),
                                                                    students and professors in-person, access to campus buildings
a case that arose from the closure of Loyola University
                                                                    and dormitories, and to avail themselves of school programs
New Orleans in the aftermath of Hurricane Katrina. Loyola
                                                                    and events.” (FAC ¶ 121.) It can be reasonably inferred from
College of Law, where the plaintiff was enrolled, arranged
                                                                    these allegations that Quinnipiac accrued excess funds by
for its students to attend classes at other ABA-accredited law
                                                                    moving its courses online, and the question of whether the
schools during the fall 2005 semester and to receive full credit
                                                                    institution was unjustly enriched by retaining the Plaintiffs’
from those courses toward their Loyola degrees, provided the
                                                                    tuition—which allegedly encompassed the costs of delivering
students paid their tuition to Loyola. The plaintiff relocated to
                                                                    in-person instruction and all of the attendant benefits that flow
Dallas, where he attended SMU Law School during the fall of
                                                                    from it—is a question improper for resolution on a motion to
2005 before returning to New Orleans to finish his degree at
                                                                    dismiss.
Loyola. He later brought a tuition refund suit against Loyola
in which he asserted, inter alia, an unjust enrichment claim. 9
The district court granted summary judgment to the defendant        Conversion
on the unjust enrichment claim, first holding that the plaintiff     [32]   [33]    [34]   [35]  [36]    [37] “Conversion is an
failed to demonstrate “an impoverishment of the plaintiff”          unauthorized assumption and exercise of the right of
given that he received full credit for the SMU courses and          ownership over property belonging to another, to the
graduated and sat for the bar exam on time.            Id. at *2–   exclusion of the owner's rights.”      Mystic Color Lab, Inc.
3. The Court also noted that “the undisputed facts establish        v. Auctions Worldwide, LLC, 284 Conn. 408, 418, 934 A.2d
that there is ‘no absence of justification or cause’ for Loyola's   227 (2007). “To establish a prima facie case of conversion, the
retention of the tuition for the fall 2005 semester” given that     plaintiff[s] [must] demonstrate that (1) the material at issue
Loyola took the actions it did to prevent its students from         belonged to the plaintiff[s], (2) that the defendant deprived
falling behind, and that if the plaintiff had enrolled at SMU       the plaintiff[s] of that material for an indefinite period of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             16
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 18 of 20 PageID #: 1376
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

                                                                  intermingled with funds belonging to third parties, a bailment
time, (3) that the defendant's conduct was unauthorized and
(4) that the defendant's conduct harmed the plaintiff[s].”        cannot exist, see     Mystic Color Lab, 284 Conn. at 420,
Coster v. DuQuette, 119 Conn. App. 827, 832, 990 A.2d             934 A.2d 227—thus, once Quinnipiac deposited Plaintiffs’
362 (App. Ct. 2010) (quotation marks and citation omitted).       funds into its general account, they became “unidentifiable
“[T]he party alleging conversion ... must prove a sufficient      and untraceable,” thereby defeating Plaintiffs’ entitlement
property interest in the items in question.” Mystic Color         to any specific set of funds,      id. at 427, 934 A.2d 227.
Lab, 284 Conn. at 419, 934 A.2d 227. “Accordingly, a claim        Plaintiffs also misapprehend the requirement that the funds
for conversion may be brought when the relationship is            be identified with “specificity” when they insist that they
one of bailor and bailee but not when it is one of debtor         have adequately pled conversion by identifying the amount
                                                                  that Quinnipiac charged Plaintiffs for its tuition and fees. The
and creditor.”   Id. “A bailment ... contemplates redelivery
                                                                  issue is not whether the funds are “specific” in a quantifiable
of goods entrusted to the bailee, whereas a debtor-creditor
                                                                  sense but whether they are traceable to Plaintiffs so as to
relationship contemplates the payment of an obligation
                                                                  sustain a specific property interest at the time that the funds
defined by agreement between the parties.”       Id. at 420,
                                                                  were held by Quinnipiac. See, e.g.,       Ford, ––– F.Supp.3d
934 A.2d 227. “Moreover, in order to establish a valid
                                                                  at ––––, 2020 WL 7389155, at *9 (dismissing conversion
claim of conversion or statutory theft for money owed, a
                                                                  claim in similar tuition reimbursement suit, as “plaintiffs
party must show ownership or the right to possess specific,
                                                                  have failed to allege that their tuition and fee payments still
identifiable money, rather than the right to the payment of
                                                                  exist as a ‘specific, identifiable fund’ that defendant could
money generally.” Id. at 421, 934 A.2d 227. Thus “[w]hen          have converted” and “cannot realistically argue that once that
an action arises from a claim under an express or implied         money was paid to defendant it remained intact, as opposed
contract, a claim in tort is inappropriate.”   Id.                to pooling in with defendant's other funding”) (applying New
                                                                  York law).
 *12 [38]          [39] Quinnipiac argues convincingly that
Plaintiffs’ claim of entitlement to a tuition refund sounds      In short, Plaintiffs may not rely on the same allegations
in breach of contract and thus cannot be enforced via a          that give rise to their contract claims to bring a claim for
                                                                 conversion.
conversion action. Cf.        Aztec Energy Partners, Inc. v.
Sensor Switch, Inc., 531 F. Supp. 2d 226, 230 (D. Conn. 2007)
(“Clearly, Aztec expected to receive a refund in exchange for    Conclusion
returning the products and relinquishing title to them, but that For the foregoing reasons, the Parent Plaintiffs are dismissed
is a claim sounding in breach of contract, not conversion”). As  from this suit and the Defendant's motion to dismiss is granted
the bailee/bailor vs. debtor/creditor distinction recognized by  as to the conversion claim. The motion is denied in all other
the Connecticut Supreme Court illustrates, where the dispute     respects.
arises from the defendant's failure to remit or refund payment
pursuant to an agreement between the parties as opposed to       SO ORDERED at Bridgeport, Connecticut, this 25th day of
the defendant's failure to return property held in trust for     March 2021.
the plaintiff, the tort of conversion is inapposite. For similar
reasons Quinnipiac correctly emphasizes that Plaintiffs have
not plausibly alleged that the purportedly wrongfully held       All Citations
tuition actually “belonged” to the Plaintiffs, once Plaintiffs
                                                                 --- F.Supp.3d ----, 2021 WL 1146922
relinquished it by paying for the semester. When funds are




                                                         Footnotes


1
        The Court also rejects the reasoning of      Uddin v. New York Univ., 47 Misc. 3d 38, 6 N.Y.S.3d 900 (1st
        Dep't 2014), cited by the Plaintiffs, in which the Appellate Division of the New York Supreme Court held


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           17
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 19 of 20 PageID #: 1377
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

       that a father had stated a viable breach of contract claim against New York University in a suit seeking
       reimbursement for tuition made by the plaintiff on behalf of his son. In so holding however the court did not
       consider the issue of standing, and the overwhelming federal caselaw cited by Quinnipiac demonstrates that
       the vast majority of courts that have addressed the issue have found that a parent lacks standing to enforce
       a contract between his or her child and the university that the child is attending. Nor does the Court agree
       with Plaintiffs that the fact that students must report their parents’ income in order to obtain federal student
       aid imposes a “requirement” on the Plaintiff Parents, or on any parent, to pay his or her child's tuition that
       becomes enforceable via a breach of contract action.
2      The doctrine also does not prohibit claims alleging that the institution “act[ed] arbitrarily, capriciously, or in
       bad faith,”    id. at 595, 687 A.2d 111, although the FAC does not invoke this exception.
3
       Plaintiffs also cite to a number of recent state court decisions that are in accord. See, e.g.,        Spiegel v.
       Trustees of Indiana University, No. 53C06-2005-CT-000771, 2020 WL 7135320, at *2 (Ind. Cir. Ct. Nov. 19,
       2020) (“The essence of Plaintiff's claims is that he contracted for in-person classes and certain services, which
       he never received and for which he paid a premium. This does not challenge the quality of the education,
       but the actual product and service delivered. Indeed, it would make no difference if what Plaintiff received
       were actually or a higher value, just that he did not receive that for which he contracted and pre-paid valuable
       consideration in the form of tuition and fees. Accordingly, making all inferences in Plaintiff's favor, the Court
       finds that Plaintiff's claims are not for educational malpractice.”);      Smith v. Ohio State University, No.
       2020-00321JD, 2020 WL 5694224, at *2 (Ohio Ct. Cl. Sep. 09, 2020) (holding that where “[t]he essence of
       plaintiff's breach of contract claim is that she contracted for in-person classes and received online classes
       instead,” the claim was not barred by the educational malpractice doctrine). Quinnipiac challenges Plaintiffs’
       reliance on many of these state court decisions due to their failure to apply the more rigorous federal pleading
       standards. The Court need not rely on any state court decisions outside of Connecticut in resolving the instant
       motion.
4      As noted supra, an implied in law contract, on the other hand, “may arise due to one party being unjustly
       enriched to the detriment of the other party.”      Vertex, Inc., 278 Conn. at 574, 898 A.2d 178. The Court
       addresses Plaintiffs’ implied in law contract, or unjust enrichment claim, in the context of Count Three below.
5
       In addition, Quinnipiac cites   Chong v. Ne. Univ., No. CV 20-10844 (RGS), ––– F.Supp.3d ––––, 2020
       WL 5847626 (D. Mass. Oct. 1, 2020), in which the district court dismissed, inter alia, a breach of contract
       claim premised on Northeastern University's alleged failure to reimburse students for tuition remitted during
       the pandemic. The district court agreed with the defendant that plaintiffs failed to state a claim for breach
       of an annual Financial Responsibility Agreement (“FRA”), which “ties the payment of tuition to registration
       for courses, not to the receipt of any particular method of course instruction.”      Id. at ––––, 2020 WL
       5847626 at *3. The court further noted that plaintiffs did “not plead that the course descriptions provided
       by the Northeastern Registrar comprised part of the parties’ contract” and their complaint also “lacks any
       allegation which might allow the court to reasonably infer that these descriptions were meant to be read ‘in
       conjunction with’ the FRA.”   Id. Notably, the court dismissed the plaintiffs’ tuition reimbursement claims
       without prejudice and permitted the claims to proceed following the filing of the plaintiffs’ third amended
       complaint. See      Chong, 2020 WL 7338499, at *3 (denying subsequent motion to dismiss, as “[d]rawing
       all inferences in plaintiffs’ favor, the court cannot, as a matter of law, say that no student who read these
       statements could have reasonably expected that executing the FRA and registering for on campus courses
       would entitle them to in-person instruction”).
       Quinnipiac also cites     Squeri v. Mount Ida Coll., 954 F.3d 56 (1st Cir. 2020), a case in which the First
       Circuit affirmed dismissal of a breach of contract claim, among others, brought against Mount Ida College
       after it permanently closed upon providing only six weeks’ notice to its students. “Underlying all the claims
       were allegations that the defendants knew that Mount Ida was on the brink of insolvency but concealed this


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   18
 Case 2:20-cv-03843-BMC Document 37-12 Filed 08/04/21 Page 20 of 20 PageID #: 1378
Metzner v. Quinnipiac University, --- F.Supp.3d ---- (2021)
2021 WL 1146922

       information, instead assuring current and prospective students that Mount Ida was financially stable.” Id. at
       61. The First Circuit held that the contract claim failed for lack of specificity, as the plaintiffs did “not plausibly
       allege a breach of implied contract, let alone an express contract, that the college contracted to give earlier
       notice than it did or that there was a contract for four years of education in exchange for only one semester
       of tuition.”    Id. at 71–72. Unlike here, the plaintiffs did “not allege the terms of any such contract,”      id. at
       71, and the Court otherwise finds the case inapposite.
6      Whether the allegations sufficiently plead the existence of an express contract is a closer call but the Court
       finds that the issue of whether and to what extent the parties may have entered into an express or an implied
       contract for the provision of in-person educational services will be better resolved following discovery.
7      Quinnipiac also notes that it “reserved the right to change any provision of the Bulletin at any time.” (Def.’s
       Mem. at 26 (quoting Bulletin at 3 of 749) (alterations omitted).) It further notes that the Bulletin does not include
       any provision allowing for a refund of tuition or fees under the circumstances alleged. However the Court
       deems such questions as to whether the specific terms of the alleged contract permit or preclude Plaintiffs’
       recovery improper for resolution without further factual development.
8      Even if this issue is governed by substantive Connecticut law under the Erie doctrine, which the Court does
       not believe, pleading in the alternative is appropriate. See Stein v. Horton, 99 Conn. App. 477, 485, 914
       A.2d 606 (App. Ct. 2007) (“Parties routinely plead alternative counts alleging breach of contract and unjust
       enrichment, although in doing so, they are entitled only to a single measure of damages arising out of these
       alternative claims.... Under this typical belt and suspenders approach, the equitable claim is brought in an
       alternative count to ensure that the plaintiff receives some recovery in the event that the contract claim fails.”).
9      To prevail on such a claim under Louisiana law, a plaintiff must prove five elements: “(1) there must be
       an enrichment of the defendant; (2) there must be an impoverishment of the plaintiff; (3) there must be
       a connection between the enrichment and resulting impoverishment; (4) there must be an absence of
       ‘justification’ or ‘cause’ for the enrichment or impoverishment; and (5) no other remedy available at law.”
          Id. at *2.


End of Document                                               © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           19
